Citation Nr: 0909336	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  03-07 469	)	DATE
	)


On appeal from the decision of the  
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for Barrett's disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION


The Veteran had active service from January 1945 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision, in 
which the RO, among other things, denied the claim for 
service connection for Barrett's disease.  The Veteran filed 
a notice of disagreement (NOD) in October 2002, and the RO 
issued a statement of the case (SOC) in February 2003.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in March 2003.

In December 2007, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).

In January 2008, the Board remanded this claim to the RO (via 
the Appeals Management Center (AMC) in Washington, DC).  In a 
January 2009 rating decision, the AMC granted service 
connection for Barrett's disease and returned the case to the 
Board.  


FINDING OF FACT

The full benefit sought on appeal has been granted.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of entitlement to service connection 
for Barrett's disease.  38 U.S.C.A. §§ 7104, 7105 (d)(5) 
(West 2002); 38 C.F.R. § 20.101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Here, the maximum benefit 
sought on appeal has been granted by the AMC.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  In essence, a "case or controversy" involving 
a pending adverse determination that the Veteran has taken 
exception to does not currently exist.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 3 
Vet. App. 473 (1992)].  Accordingly, the Board does not have 
jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


